Citation Nr: 0424177	
Decision Date: 08/30/04    Archive Date: 09/07/04	

DOCKET NO.  00-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 24, 1996, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD) with major depressive disorder and 
psychosomatic tension/vascular headaches.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that granted a 100 percent 
evaluation for the veteran's service-connected psychiatric 
disorder, effective September 24, 1996.  (The veteran's 
claims file was subsequently transferred to the VARO in 
Muskogee, Oklahoma.)  The veteran, who had active service 
from February 1964 to February 1971, expressed disagreement 
with the effective date assigned and appealed that decision 
to the BVA.  In May 1999, the Board returned the case to the 
RO for additional development, and the case was subsequently 
returned to the Board.  

In a decision dated in May 2001, the Board affirmed the RO's 
denial of the benefit sought on appeal.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
April 2002, the Court vacated the Board's decision and 
returned the case to the Board for further appellate review.  
In a decision dated in September 2003, the Board returned the 
case to the RO for additional development and the case was 
returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In a statement from the veteran received on November 1, 
1993, he requested a reevaluation of his service-connected 
PTSD.  

3.  The evidence demonstrates that at the time the veteran 
filed his November 1993 claim he was demonstrably unable to 
obtain or retain employment as a result of psychiatric 
symptomatology associated with his service-connected 
disability.


CONCLUSION OF LAW

The requirements for an effective date of November 1, 1993, 
for the grant of a 100 percent evaluation for PTSD with major 
depressive disorder and psychosomatic tension/vascular 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996 and 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this regard, the Board notes that the veteran and his 
attorney were not provided notice of the VCAA as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) until well 
after the RO's decision in this case in June 1997.  However, 
in a similar case the Court held that in such situations the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
veteran and his attorney pursuant to the Board's request in 
the September 2003 remand and the RO subsequently reviewed 
the veteran's claim and continued the denial of the benefit 
sought on appeal.  This would appear to satisfy the 
notification requirements of the VCAA.  In any event, since 
this decision represents a complete grant of the benefit 
sought on appeal, the Board finds that any deficiency in the 
VCAA notice in this case is harmless error and that the 
veteran is not thereby prejudiced.  In addition, since this 
decision represents a complete grant of the benefit sought on 
appeal, no further assistance need be provided the veteran in 
developing the evidence necessary to substantiate his claim.  
As such, the Board will proceed with a review of the 
veteran's claim.  

The record reflects that the veteran filed a claim for an 
increased evaluation for his service-connected psychiatric 
disorder on November 1, 1993.  At that time the veteran's 
disability was evaluated as 70 percent disabling, and had 
been so evaluated most recently since June 1, 1985.  After 
initially denying the veteran's claim for an increased 
evaluation in rating decisions dated in August 1994 and May 
1997, a June 1997 rating decision increased the evaluation 
for the veteran's psychiatric disability from 70 percent to 
100 percent effective September 24, 1996.  The veteran has 
consistently contended that the effective date for his 
increased evaluation should be the date he filed for an 
increased evaluation in November 1993.  

While the issue before the Board is framed as an issue of an 
earlier effective date for a 100 percent evaluation, the 
claim may also be viewed as an issue of entitlement to an 
evaluation for the veteran's psychiatric disability in excess 
of 70 percent between November 1, 1993, and September 23, 
1996.  Under VA laws and regulations, the effective date for 
an increased evaluation for a service-connected disability is 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if a claim is 
received within one year from such date, otherwise, the 
effective date is the receipt of claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In this case, a review of the RO's June 1997 rating decision 
determined that the date of the VA examination performed on 
September 24, 1996, was the date that it was factually 
ascertainable that an increase in the severity of the 
veteran's disability had occurred.  Therefore, in order to 
determine whether the veteran is entitled to an effective 
date prior to September 24, 1996, for the 100 percent 
evaluation the analysis must focus on whether it was 
factually ascertainable that an increase in the severity of 
the veteran's disability had occurred sometime between 
November 1993 and September 1996.  In other words, the 
question is whether the veteran satisfied the schedular 
criteria for a 100 percent evaluation in that time frame.  

As previously indicated, at the time the veteran filed for an 
increased evaluation in November 1993, his psychiatric 
disability was evaluated as 70 percent disabling under 
38 C.F.R. § 4.132, Diagnostic Code 9411.  The criteria for 
the next higher 100 percent evaluation contemplate that:  
"The attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosive of aggressive energy resulting in 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment."  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  A showing of any one of the three 
evaluative criteria for a 100 percent evaluation is a 
sufficient basis upon which to award a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).  

Turning to the evidence of record, the September 24, 1996, VA 
examination, which provided the basis for the increase in the 
evaluation of the veteran's disability from 70 percent to 100 
percent reflected that at that time the veteran reported that 
he was working at the Lincoln County Fairground full time and 
earned $9 an hour and had been working at that location for 
the past two weeks.  The veteran stated that the work was 
temporary.  The veteran also stated that he could not hold a 
job and could not deal with people.  On mental status 
examination the veteran was cooperative, well groomed and 
casually dressed.  He displayed adequate eye contact and was 
oriented to person, place, time and purpose of the 
evaluation.  The veteran had at least average intelligence 
and his speech was clear, coherent and goal-directed.  The 
veteran displayed an extremely dysphoric mood and flat affect 
during the course of the evaluation.  The veteran admitted 
suffering from frequent suicidal ideation particularly when 
he did not get his way.  It was noted that the veteran 
attempted suicide in 1988 by taking an overdose of pills and 
he admitted to having a history of homicidal ideation towards 
his ex-wives.  He denied having any current interest in 
harming himself or others.  

The examiner then explained that the veteran appeared to meet 
the criteria for chronic and severe PTSD and major depressive 
disorder, but that he also appeared to suffer from a history 
of polysubstance abuse of cocaine, marijuana, alcohol and 
amphetamines.  The examiner stated that the veteran appeared 
to be severely socially, industrial and emotionally impaired 
given those diagnoses.  It was noted that the veteran 
displayed recurrent abnormalities of conduct and judgment, as 
seen by his inability to get along with his spouses and his 
violent behaviors towards them.  The examiner indicated that 
the veteran appeared to be only marginally employable in 
part-time, temporary positions and did not appear capable of 
maintaining stable, long-term employment at that time.  The 
veteran was noted to be capable of managing his own benefits 
with the assistance of his wife.  The examiner summarized 
that the veteran's PTSD symptoms included sleep disturbance, 
hypervigilance, recurrent nightmares and night sweats, 
intrusive thoughts, inability to be around people, difficulty 
expressing his feelings, difficulty concentrating, 
irritability and anger outbursts.  The symptoms of the major 
depressive disorder included depressed mood for most of the 
day nearly everyday for at least a two-week period, markedly 
diminished interest for pleasure in all or almost all 
activities, significant weight gain, insomnia, feelings of 
worthlessness, diminished ability to think or concentrate and 
recurrent thoughts of death.  Following the examination the 
diagnoses included an Axis V diagnosis, a Global Assessment 
of Functioning (GAF) score of 33 which was indicated to 
represent major impairment in several areas such as work, 
family relations, thinking and mood.  

At this point, it is clear from the September 1996 VA 
examination that the 100 percent evaluation for the veteran's 
service-connected psychiatric disability was not assigned 
based on the fact that his attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community or based on totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality or profound retreat from mature 
behavior.  In this regard, the veteran was employed at the 
time on a full-time basis, although the job was described as 
temporary and the psychiatric symptomatology reported was 
clearly not that contemplated by a 100 percent evaluation.  
Thus, the 100 percent evaluation, in the Board's opinion, was 
assigned based on the conclusion that the veteran was 
demonstrably unable to obtain or retain "stable, long-term" 
employment.  

However, the Board is of the opinion that the evidence dated 
prior to the date of that examination indicated that the 
veteran was similarly unable to obtain or retain employment, 
thereby, entitling him to a 100 percent evaluation as of the 
date of his November 1, 1993, claim.  For example, a December 
1996 statement from Suzanne N. Paulsen, M.D., relates that 
she had been treating the veteran for the previous six months 
and that he could not work around other people because of the 
effects of the PTSD worsening his underlying personality 
traits.  

While the RO initially discounted Dr. Paulsen's opinion in a 
May 1997 rating decision because the veteran's PTSD was 
described as worsening his underlying personality disorder, 
the June 1997 rating decision indicated that the examiner who 
performed the September 1996 VA examination, who the Board 
notes was a psychologist rather than a physician, indicated 
by virtue of his report that the veteran did not suffer from 
a personality disorder, but rather instead suffered from PTSD 
and a major depressive disorder secondary to the PTSD which 
was responsible for the veteran's inability to maintain 
stable employment or maintain positive relationships with his 
wife or others.  

As such, by the time of the June 1997 rating decision the RO 
had ceased attempting to delineate or separate the 
psychiatric symptomatology attributable to various 
psychiatric diagnoses.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of the service-connected condition and the 
nonservice-connected conditions, VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributable to the service-connected 
condition).  Thus, viewing Dr. Paulsen's statement in light 
of the September 1996 VA examination as interpreted by the 
June 1997 rating decision, the veteran was unemployable prior 
to the date of the VA examination since Dr. Paulsen reported 
that she had been treating the veteran for the previous six 
months.  In that statement she stated that "it is not likely 
that he will be able to maintain gainful employment."  

The Board acknowledges that VA examinations performed in 
February 1995 and March 1994 clearly paint a picture of an 
individual whose psychiatric symptomatology is less severe 
than reported at the time of the September 1996 VA 
examination.  In this regard, both examinations assigned a 
GAF score of 50.  Significantly, the March 1994 VA 
examination notes that the veteran last worked in June 1993 
at which time he was working as a mason.  It was noted that 
the veteran had been working as a mason for about seven years 
until he left the job in June.  It was indicated that he 
stopped that work because of physical problems, as well as 
marital problems he was having, but stated that the most he 
ever worked prior to getting that job as a mason was for two 
years.  

More recently, in letters from Dr. Paulsen dated in November 
2003 and March 2004 reflects that she had reviewed her 
records from 1996 and 1997 as well as VA medical records 
dated from February 1991 to April 1995 in order to answer the 
question of whether or not the symptoms described between 
1992 and 1996 prevented the veteran from engaging in gainful 
employment.  In the November 2003 letter she indicated that 
the time she saw him in 1997 the veteran was gainfully 
employed, but that headaches and depression were significant 
and he was often away from work because of illness.  However, 
in her March 2004 letter she stated that 

[M]y records from June 1996 to May 1997 
show that although he was employed he was 
unable to work consistently because of 
his psychiatric symptoms.  Review of 
previous records noted in my letter of 
November 2003 also indicate his 
psychiatric symptoms show that he has 
been unable to work consistently for most 
of his post-war life.  

Based on this record, the Board believes that there is a 
question of which of two disability evaluations most nearly 
approximates the veteran's overall disability picture between 
November 1, 1993, and September 23, 1996.  38 C.F.R. § 4.7.  
Therefore, resolving any reasonable doubt in the veteran's 
favor as to the severity of his disability during this time 
period, the Board finds that the veteran is entitled to a 
100 percent evaluation from November 1, 1993.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of November 1, 1993, for the 
grant of a 100 percent evaluation for PTSD with major 
depressive disorder and psychosomatic tension/vascular 
headaches is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



